Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2021 has been entered.

Response to Arguments
	Applicant has submitted Remarks filed November 16, 2021 and has amended claims 1-3, 14, and 15. Claims 4-7 are originally filed and claims 9-13 remain withdrawn.
	Regarding the 112(a) and 112(b) rejections, Applicant has amended claims and therefore the 112(a) and 112(b) rejections are moot. 
	Regarding the claim 1 rejection, Applicant traverses that Phillips (US Publication No. 20090056644) does not disclose all of the claimed elements. In particular, Applicant notes that Phillips merely discloses monitoring and degradation of a water tank which Applicant states is different from monitoring the protection limit of one or more anode rods, which includes determining when the protection limit provided by the one or more anode rods has been reached. However, Examiner notes paragraphs 0003 and 0006 of Phillips: 
[0003] Powered anodes have been used in the water heater industry to protect exposed steel within the water storage tank from corrosion. In such systems, an anode is typically constructed with a metal such as platinum or titanium and extends into the water held in the water storage tank. A current is then applied through the anode to prevent the exposed steel from oxidizing and corroding. In some such systems, the amount of current required to adequately protect the exposed steel is dependent upon, among other things, the quality and material of the tank lining, and the electrical conductivity of the water within the tank. In at least one system, the applied current is adjusted as the internal lining of the tank wears away and more steel becomes exposed to the water.

[0006] In some embodiments, the threshold is a value indicative of the degree of exposure of the metal of the water storage tank at which the powered anode does not adequately protect the metal of the storage tank from corrosion. In some embodiments, the threshold is a value indicative of a predicted failure of the water storage tank. In some embodiments, the threshold is adjusted depending upon the type of water storage tank. In some embodiments, the threshold is adjusted depending upon the type of water or the source of the water stored in the water storage tank.

Because the threshold is a value at which the powered anode cannot protect the tank, Examiner interprets Phillips to meet the claimed limitations of the Applicant. For clarity, Applicant traverses that Phillips does not disclose that (paraphrasing claim 1) (i) the controller detects an anode current of the powered anode system, (ii) compares the current to a maximum protection current that indicates a protection limit of the anode and (iii) provides a first notification that the maximum protection current has been reached. However, Examiner interprets Phillips to have a controller that (i) detects an anode current of the powered anode system (see 102 rejection and paragraph 0005), (ii) compares the current to a maximum protection current that indicates a protection limit of the anode (see 102 rejection and paragraph 0005), and (iii) provides a first notification that the maximum protection current has been reached (see 102 rejection and paragraph 0046). Furthermore, Phillips teaches that powered anodes are known in the art to protect water heaters from corrosion, which is the same reason provided by Applicant (Applcant’s Specification filed January 1st, 2020 [0055]: To illustrate, a relatively higher current of one or more powered anode rods may indicate that a relatively lower protection is provided by the one or more powered anode rods against corrosion of the water tank) as to why one would want to measure the protection limit of the one or more anodes (Phillips paragraph 0008: The controller is also configured to measure the powered anode current, and calculate an estimated time remaining until a failure of the water storage tank). 
	Furthermore, Applicant reiterates that (paraphrasing) knowing when a tank will fail is different from when an anode cannot protect a tank. Because Phillips further teaches it is known in the art that a powered anode protects a tank, Examiner notes it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed in view of the art to recognize that a powered anode would protect a tank and that when a powered anode failed, the tank would not be protected.
However, claims have been amended; therefore the arguments have been considered but are moot.
Regarding the claim 14 rejection, Applicant traverses the rejection with the same arguments as those presented for the claim 1 rejection. In addition, Applicant traverses the use of Farris (US Publication No. 20140216945, referred to as Farris2) to teach other claimed limitations. 
	In particular, Applicant traverses that Farris does not disclose “the threshold current indicating a predetermined percentage of a protection limit provided by the one or more anode rods.” However, Applicant adds that Farris discloses “estimating an anode’s remaining life based on the service time of the anode.” Examiner notes paragraph 0040 of Farris2:
[0040] With present reference to FIG. 6, Anode Rod Depletion Threshold Limit Algorithm 600 is configured to execute in the event that the depletion status total is greater than the defined weight threshold (step 602) or in the instance that the anode rod has been in service for more than a predetermined period of time, for example, more than 10 years (step 604). Algorithm 600 will log the warning event (step 606) in accordance with a control fault recording procedure and will also log the time stamp for future use. This time stamp allows a service technician or a quality engineer to determine if the weight threshold has ever been reached, when it occurred, and if the anode rod was replaced.		

According to the passage, Applicant is correct but the passage also teaches that a threshold for an anode may be defined. Therefore, although it is indeed cited in the Rejection filed August 16th, 2021 that Phillips does not expressly teach the claimed limitation, Phillips does teach a warning when a threshold is reached (see claim 1 102 rejection). Farris2 is relied upon to more expressly teach the predetermined amount of the protection limit, or as amended, “indicating that the one or more anode rods has reached at least the predetermined percentage of the protection limit” because it notes that there is a defined weight threshold and Figure 3 indicates that the weight threshold is a predetermined amount of protection limit of life remaining (Farris2: Figure 3 item 314). Note that the claim limitation noted here has been amended since the last Office Action, therefore the arguments have been considered but are moot because the claims have been amended and are addressed in the Office Action below.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US Publication No. 20090056644).
Regarding claim 1, Phillips teaches a method for determining a level of protection available to a water heater system from a powered anode system (abstract: methods and systems for evaluating the condition of a water tank having a powered anode protection system, The control circuit is configured to compare a measured parameter to a threshold. In some constructions, the threshold is indicative of a condition of the storage tank at which the powered anode is no longer able to protect the storage tank from corrosion), the method comprising: detecting, by a controller of the water heater system (U2, Figure 3), an anode current of one or more anode rods of the powered anode system (paragraph 0046: At block 701, the control circuit 200 measures the powered anode current and receives a value indicative of the electrical current required to protect the metal of the storage tank); comparing, by the controller (200 – control circuit), the anode current to a maximum protection current of the one or more anode rods (paragraph 0046: At block 703, the value is compared to the first threshold), the maximum protection current indicating  limit  paragraph 0047: the first threshold is set as the maximum desired output current of the powered anode); and providing, by the controller, a first notification in response to determining that the anode current equals approximately the maximum protection current of the one or more anode rods (paragraph 0049: For example, when the first threshold is exceeded at block 703, a warning can be displayed to the user (block 705)), the first notification indicating that the protection limit provided by been reached , paragraph 0045:  a first threshold that is set low enough that the threshold would be exceeded before the storage tank fails and begins to leak regardless of the type of water stored therein and paragraph 0047: the first threshold is set as the maximum desired output current of the powered anode). 
[AltContent: textbox (Phillips: Figure 1)]
    PNG
    media_image1.png
    372
    211
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No. 20090056644) in view of Farris (US Publication No. 20170193794, referred to as Farris1).
Regarding claim 2, as applied to claim 1, Phillips does teach further comprising: providing, by the controller (Phillips: paragraph 0045: 200), a second notification (Phillips: paragraph 0046) but does not expressly teach further comprising: providing, by the controller, a second notification in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a first threshold that is less than the maximum protection current of the one or more anode rods, the second notification indicating that the one or more anode rods is below the limit 
Farris1 teaches further comprising: providing, by the controller (140), a second notification (paragraph 0035: first alert, 242) in response to determining that the anode current is less than the maximum protection current (paragraph 0034, 224) of the one or more anode rods (paragraph 0034 to 0036) and exceeds a first threshold that is less than the maximum protection current of the one or more anode rods (paragraph 0034 and 0043), the second notification indicating that the one or more anode rods is below the limit 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the Phillips to include further comprising: providing, by the controller, a second notification in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a first threshold that is less than the maximum protection current of the one or more anode rods, the second notification indicating that the one or more anode rods is below the limit 
For clarity, Phillips teaches a second notification, a maximum protection current, and thresholds but does not necessarily teach that a second notification is in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a first threshold that is less than the maximum protection current of the one or more anode rods, the second notification indicating that the one or more anode rods is below the limit and exceeds a first threshold that is less than the maximum protection current to alert a consumer to consider changing the anode rod, thereby teaching the claimed limitations. 
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach further comprising: providing, by the controller, a third notification in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a second threshold that is less than the maximum protection current of the one or more anode rods and more than the first threshold, the third notification indicating that the one or more anode rods is below the limit the second predetermined amount below the limit below the limit 
Farris1 further teaches further comprising: providing, by the controller (140), a third notification (paragraph 0040, 262) in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a second threshold that is less than the maximum protection current of the one or more anode rods and more than the first threshold (paragraph 0039 and 0040), the third notification indicating that the one or more anode rods is below the limit the second predetermined amount below the limit below the limit 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: providing, by the controller, a third notification in response to determining that the anode current is less than the maximum protection current of the one or more anode rods and exceeds a second threshold that is less than the maximum protection current of the one or more anode rods and more than the first threshold, the third notification indicating that the one or more anode rods is below the limit the second predetermined amount below the limit below the limit 
For clarity, the combined teachings teach all of the structure of the invention as described, but do not necessarily teach a third notification. However Farris1 further teaches a second alert and a second threshold that is less than the baseline current and signals a level of rod depletion that is higher than the first threshold to indicate to the user that anode rod replacement is urgent (the second predetermined amount below the of protection limit life being less than the first predetermined amount below the of protection limit, understood to mean that the rod is depleted to a higher level so it provides even less protection). Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to add the third notification (second alert of Farris1) to Philliips to yield the predictable result of letting the user know that the need to replace an anode rod has greater urgency than the first threshold alert.  
Regarding Claim 4, as applied to claim 3, the combined teachings teach the invention as described above and further teach wherein one or more notifications of the first notification, the second notification, and the third notification are provided (as taught in claim 3) but do not expressly teach via a display interface of the water heater system.
Farris1 further teaches via a display interface of the water heater system (130, paragraph 0025) for collecting information from a user and/or sending and receiving information from a controller (paragraph 0025).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to include via a display interface of the water heater system in view of the further teachings of Farris1 for collecting information from a user and/or sending and receiving information from a controller.
Regarding Claim 6, as applied to claim 3, the combined teachings teach the invention as described above and further teach wherein the first notification (Phillips: 505) indicates a protection provided by the one or more anode rods to a water tank of the water heater system is fully depleted (Phillips: paragraph 0042) but do not expressly teach and wherein the third notification indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted.
Farris1 further teaches and wherein the third notification indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted (paragraph 0039) to indicate that the anode rod has depleted to a level wherein replacing the anode rod is urgent and needs to be done soon in order to avoid water tank corrosion (paragraph 0040).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein the third notification indicates the protection provided by the one or more anode rods to the water tank of the water heater system is mostly depleted in view of the further teachings of Farris1 to indicate that the anode rod has depleted to a level wherein replacing the anode rod is urgent and needs to be done soon in order to avoid water tank corrosion.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No. 20090056644) in view of Farris (US Publication No. 20170193794, referred to as Farris1) as applied to claim 3 in further view of Farris (US Publication No. 20140216945, referred to as Farris2). 
Regarding Claim 5, the combined teachings teach the invention as described above and further teach wherein one or more notifications of the first notification, the second notification, and the third notification (as taught by claim 3) but do not expressly teach are transmitted wirelessly or via a wired connection.
Farris2 teaches are transmitted wirelessly or via a wired connection (paragraph 0026, “by way of connected home appliance communication by network connection”) to then provide consumer feedback (paragraph 0026).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to include are transmitted wirelessly or via a wired connection in view of the teachings of Farris2 to then provide consumer feedback.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No.
20090056644) as applied to claim 1 in view of Houle (US Patent No. 4773977).
Regarding Claim 7, Phillips teaches the invention as described above but does not expressly teach wherein the one or more anode rods are horizontally installed in a water tank of the water heater system.
Houle teaches wherein the one or more anode rods (5) are horizontally installed in a water tank of the water heater system (column 3 lines 52 to 60, anode may be supported by cylindrical shell of the tank which would be horizontal as claimed) to thereby prevent increased consumption of the upper end of the anode (column 2 lines 5 to 9).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to include wherein the one or more anode rods are horizontally installed in a water tank of the water heater system in view of the teachings of Houle to thereby prevent increased consumption of the upper end of the anode and arrange the anode in the cylindrical wall of the tank.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No.
20090056644) as applied to claim 1 and in view of Karabin (US Publication No. 20150122668).
Regarding Claim 8, the Phillips teaches the invention as described above and further teaches further comprising determining, at initial powering of the water heater system (Phillips: paragraph 0037, startup sequence) or following installation of the one or more anode rods, whether the anode current of the one or more anode rods exceeds a threshold (Phillips: paragraph 0037, “compares conductivity to an empirically set value”) but does not expressly teach to assess whether a water tank of the water heater system contains soft water or hard water.
Karabin teaches the technique of measuring conductivity as a function of the total dissolved solids (paragraph 0087) to control water hardness (abstract).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was effectively filed to modify the combined teachings to apply the technique of measuring conductivity as a function of the total dissolved solids in view of the teachings of Karabin to control water hardness, thereby teaching: to assess whether a water tank of the water heater system contains soft water or hard water.
For clarity, by understanding that conductivity can be a function of total dissolved solids, the combined teachings teach that determining whether the anode current exceeds a threshold will also assess whether a water tank of the water heater system contains soft water or hard water.
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US Publication No. 20090056644) in view of Farris (US Publication No. 20140216945, referred to as Farris2).
Regarding claim 14, Phillips teaches a method for determining a level of protection available to a water heater system from a powered anode system (abstract: methods and systems for evaluating the condition of a water tank having a powered anode protection system), the method comprising: detecting, by a controller of the water heater system (U2, Figure 3), an anode current of one or more anode rods of the powered anode system (paragraph 0046: At block 701, the control circuit 200 measures the powered anode current and receives a value indicative of the electrical current required to protect the metal of the storage tank); comparing, by the controller (200 – control circuit), the anode current to a threshold current of the one or more anode rods (paragraph 0046: At block 703, the value is compared to the first threshold), the threshold current indicating a percentage of a limit provided by : In some constructions, the threshold is indicative of a condition of the storage tank at which the powered anode is no longer able to protect the storage tank from corrosion. In other constructions, the threshold is predicative of a potential failure of the storage tank caused by corrosion. In some constructions, the control circuit is configured to estimate a time remaining until the predicted failure of the storage tank); and providing, by the controller, a first notification in response to determining that the anode current exceeds the threshold current of the one or more anode rods (paragraph 0049: For example, when the first threshold is exceeded at block 703, a warning can be displayed to the user (block 705)).
However, Phillips does not expressly teach the first notification indicating that the one or more anode rods has reached at least percentage of the limit 
Farris2 teaches a technique of a controller (112) continually monitoring an anode and potentially issuing a warning after attempting to read an anode current (Figure 8, 802, paragraph 0042) to provide automatic monitoring of anode rod depletion and provides the consumer with notification of rod depletion beyond a predetermined amount by one or more of optical, audible, or electronic devices (abstract). 
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Phillips and apply the known technique of a controller continually monitoring an anode and potentially issuing a warning after attempting to read an anode current in view of the teachings of Farris to provide automatic monitoring of anode rod depletion and provides the consumer with notification of rod depletion beyond a predetermined amount by one or more of optical, audible, or electronic devices, thereby teaching the claimed limitation: the first notification indicating that the one or more anode rods has reached at least percentage of the limit 
For clarity, Phillips teaches most of the structure of the claimed invention but that the notification is an indicator that the one or more anode rods continues to provide a level of protection but is a warning to repair or replace the storage tank. Farris2 is relied upon to more expressly teach the first notification indicating that the one or more anode rods has reached at least percentage of the limit 
Regarding claim 15, as applied to claim 14, the combined teachings further teach further comprising: providing, by the controller (Phillips: 200), a second notification (Phillips: paragraph 0046) in response to determining that the anode current exceeds a maximum protection current of the one or more anode rods (Phillips: paragraph 0046), the maximum protection current indicating a protection limit limit provided by been reached 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762